ITEMID: 001-57601
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 1982
DOCNAME: CASE OF X. v. THE UNITED KINGDOM (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Non-pecuniary damage - finding of violation sufficient;Costs and expenses award - domestic proceedings;Notes agreement on Costs and expenses - Convention proceedings
TEXT: 1. The case of X v. the United Kingdom was referred to the Court by the European Commission of Human Rights ("the Commission") in October 1980. The case originated in an application against the United Kingdom of Great Britain and Northern Ireland lodged with the Commission on 14 July 1974 by a United Kingdom citizen, referred to as X in this judgment in view of the wish expressed by his next of kin following his death in 1979.
2. The applicant had alleged violation of paragraphs 1, 2 and 4 of Article 5 (art. 5-1, art. 5-2, art. 5-4) of the Convention in relation to his compulsory confinement in a psychiatric hospital. By judgment of 5 November 1981, the Court held that there had been a breach of paragraph 4 (art. 5-4), but not of paragraph 1 (art. 5-1), of Article 5 and that it was not necessary also to examine the case under paragraph 2 (art. 5-2) (Series A no. 46, points 1, 2 and 3 of the operative provisions and paragraphs 36-66 of the reasons, pp. 17-28).
The only outstanding matter to be settled in the present case is the question of the application of Article 50 (art. 50). Accordingly, as regards the facts, the Court will confine itself here to giving the pertinent details; for further particulars, reference should be made to paragraphs 8 to 30 of the above-mentioned judgment (ibid., pp. 6-14).
3. At the public hearings held on 22 June 1981, counsel on behalf of the applicant had stated that, should the Court find a violation, they would be submitting a claim for just satisfaction under Article 50 (art. 50) to obtain both compensation for damage suffered and reform of the law. The Government of the United Kingdom ("the Government"), for their part, had not taken a stand on the matter.
In its judgment of 5 November 1981, the Court reserved the whole of this question. The Commission was invited to submit to the Court, within the coming two months, written observations thereon and, in particular, to notify the Court of any friendly settlement at which the Government and the applicant’s next of kin might have arrived (see point 4 of the operative provisions and paragraph 67 of the reasons, ibid., pp. 29 and 28).
4. The President of the Chamber extended the above-mentioned time-limit twice, on the last occasion until 5 May 1982.
On this date, the Secretary to the Commission, acting on the Delegate’s instructions, transmitted to the registry copies of correspondence giving details of the negotiations between the Government and the applicant’s representatives, together with the Delegate’s observations thereon. These documents revealed that although opinions on certain items were not widely diverse, no overall settlement had been reached.
5. By Order of 10 May 1982, the President of the Chamber directed that the Agent of the Government should have until 21 June to file any comments on the observations of the Commission’s Delegate. This time-limit was subsequently extended by five weeks. On 30 July, the Agent of the Government filed a memorial.
6. On 1 September, the Secretary to the Commission, in response to a request made on 30 August by the Registrar, supplied the latter with certain information, together with several supporting documents.
7. During the negotiations, claims for just satisfaction were put forward under three heads:
(a) for reform of the domestic law to bring it into line with the requirements of the Convention;
(b) for financial compensation for damage caused by the breach of Article 5 § 4 (art. 5-4);
(c) for reimbursement of costs necessarily incurred.
For ease of reference, further particulars of these claims are set out below in the section "As to the law".
8. Subsequent to and, according to the Government, as a direct result of the judgment of 5 November 1981, various amendments were inserted into the Mental Health (Amendment) Bill, which is still before Parliament. In brief, these amendments provide that from the coming into force of the Act (scheduled for September 1983), Mental Health Review Tribunals will be empowered to consider the substantive grounds for the continued detention of a restricted patient, and will be required to order discharge where appropriate. The Government have in addition given an undertaking to Parliament to provide legal representation at public expense for patients coming before Mental Health Review Tribunals whose own financial resources are insufficient.
9. Mr. Thór Vilhjálmsson, Mrs. D. Bindschedler-Robert and Mr. L. Liesch, substitute judges, took the place of Mr. M. Zekia, Mr. D. Evrigenis and Mr. B. Walsh, who were prevented from taking part in the further consideration of the case (Rules 22-1 and 24-1 of the Rules of Court).
10. The Chamber decided on 21 September 1982 that there was no call to hold oral hearings.
